DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 recites the limitation "the clutch" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim implies that independent claim 22 comprises a clutch. 
Claim 31 recites the limitation "the clamp assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 22 does not disclose a clamp assembly. 
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 22-24, 26-28 and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0087149 to Frith.
Frith discloses in the abstract and figures 2 and 4-6, an illuminator comprising a receptacle for connecting a light cable to an illuminator, the receptacle comprising: 
a plurality of clamping jaws (62, 64, 66); and a locking guide operatively connected to each clamping jaw of the plurality of clamping jaws and configured for moving between a first position for holding the clamping jaws in an open configuration in which a connecter of the light cable can be positioned between the clamping jaws for receiving light traveling in a light pathway in the illuminator and a second position for holding the clamping jaws in a closed configuration in which the clamping jaws completely block the light pathway (figures 17-18 show open and closed positions for the jaws, shutter portion 330 is part of the jaw assembly and actuates to close the opening in coordination with jaws).
As to claim 23, each jaw has protrusions (unlabeled on back end in figure 5) that coincide with locking guides (74a and 74b).
As to claim 24, the jaws move into and grip a connector (Prior art Claim 6). 
As to claim 26, a user operated actuator (22) is disclosed.
As to claim 27, the spring features in the prior art would automatically urge the jaws back to their closed position.
As to claim 28, no grip structure is disclosed or range of grip pressure. At minimum, the prior art makes contact with a connector receptacle and would “grip”. 
As to claims 33-36, a spring (244, 150, 408 and 406) is disclosed in various configurations to perform the claimed functions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frith.
Frith discloses the invention as claimed including jaws that can be sized and moved relative an axis to provide translation or rotation (paragraph 45).
However, Frith fails to explicitly disclose a recessed portion on the jaw so that corresponding jaws can overlap.
It would have been obvious to provide a recess and overlap the jaw to provide an additional degree of overlap for the disclosed function of sizing. Basic machining of parts to provide additional movement would have been known to one having ordinary skill in the art for mechanical movement and an engineering process to provide an optimal sized opening depending on the intended use.

Allowable Subject Matter
Claims 1-21 and 36-41 are allowed. The prior art lacks a clutch mechanism related to the connector or clamp assembly.
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art lacks a clutch mechanism related to the connector or clamp assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 5,617,302.
US 5,594,826.
EP 1,530,069 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/            Primary Examiner, Art Unit 2874